THE THIRTEENTH COURT OF APPEALS

                                         13-15-00342-CV


                               Copano NGL Services, LLC
                                            v.
   John Ashcraft, Individually and as trustee for the John Ashcraft Family Trust 2012


                                    On appeal from the
                     23rd District Court of Matagorda County, Texas
                                Trial Cause No. 15-H-0082


                                          JUDGMENT

       The judgment issued by this Court on June 30, 2016, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be vacated and the cause

remanded to the trial court for rendition of judgment in accordance with the parties’

agreement.      Accordingly, we order the judgment VACATED and the case is

DISMISSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellant.

       We further order this decision certified below for observance.

January 12, 2017